DETAILED ACTION
Application Summary
The examiner acknowledges receipt of arguments and amendment submitted 9/21/2022.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 and 8-14 are rejected under 35 U.S.C. 103 as being obvious over Tom et al. (US Patent Application Publication 2004/0225298), hereinafter Tom.
Regarding claim 1, Tom teaches a force sensing element for an elongated medical device including a tip and a catheter shaft (Tom, Fig. 1), wherein the tip is configured to move relative to the shaft when an external force is applied to the tip (Tom,  Fig. 1, catheter shaft 46, sensor device 20 contains the moveable tip element 38, seen in Fig. 2, ¶[0024]), the force sensing element comprising: a transmitter configured to transmit a transmitter signal when external force is applied to the tip (Tom, Figs. 4-5, ¶[0026-0027], the transmitter is located inside cap 30, a transducer produces an electrical response in response to contact pressure, and it is connected to a monitoring device that receives the information, so it is a transmitter transmitting a transmitter signal, ¶[0010]). Tom teaches that in a layered arrangement (Tom, ¶[0043], Fig. 7A), the transducers may be an array rather than single transducers (Tom, Figs. 7A-7D, ¶[0043-0045], an array of sandwich regions 102, 104, and 106 on the same level), and there may be more than one layer (Tom, ¶[0040-0043], ¶[0045], there may be multiple transducers in multiple arrangements), which with this array configuration, would constitute a first plurality of sensors and a second plurality of sensors positioned proximate the transmitter, wherein each of the sensors is configured to receive the transmitter signal (the impulse indicating compression of the device) and the first plurality of sensors is longitudinally offset from the second plurality of sensors. It would have been obvious to one having ordinary skill in the art to combine the different embodiments taught by Tom in order to be able to determine the incident angle of contact force (Tom, ¶[0044]) using the array of sections at each layer.
Regarding claim 2, Tom teaches that the first and the second plurality of sensors are capacitive sensors (Tom, ¶[0054], the pressure transducer may respond to deflection by varying capacitance rather than resistance, sandwiching a dielectric between two electrodes).  
Regarding claim 3, Tom teaches that the device comprises a filler material positioned between the transmitter and the first and the second plurality of sensors to form a dielectric layer, and wherein the transmitter signals, received by the first and the second plurality of sensors, are indicative of a capacitance between the transmitter and each of the respective sensors (Tom, Fig. 5, non-conducting insulating layer 34 is the filler material with dielectric properties; ¶[0027]; ¶[0054]; the sensors are at either side of the insulating material).  
Regarding claim 4, Tom teaches that the first and the second plurality of sensors are resistive sensors (Tom, Fig. 5, ¶[0049-0050], measure resistance).  
Regarding claim 5, Tom teaches that the device comprises a filler material positioned between the transmitter and the first and the second plurality of sensors to form a resistive layer, and wherein the transmitter signals, received by the first and the second plurality of sensors, are indicative of a resistance between the transmitter and each of the respective sensors (Tom, Fig. 5, non-conducting insulating layer 34 is the filler material; ¶[0027]; the sensors are at either side of the insulating material, ¶[0046], ¶[0049-0050], resistance may be measured to calculate pressure).  
Regarding claim 6, Tom teaches that the force sensing element comprises a filler material positioned between the transmitter and the first and the second plurality of sensors to form a conductive layer, and wherein the transmitter signals, received by the first and the second plurality of 18WO 2018/163129PCT/IB2018/051577 sensors, are indicative of a conductance between the transmitter and each of the respective sensors (Tom, ¶[0027]; both a conductive and a non-conductive material may be used between the conducting surfaces, therefore conductance is also measured between the transmitter and the sensors).
Regarding claim 15, Tom teaches a force sensing element for an elongated medical device, comprising: a transmitter plate configured to transmit a transmitter signal when external force is applied to the force sensing element (Tom, Fig. 8, the force sensing elements are elastomeric elements 88a and 88b, ¶[0050]) and a plurality of sensors, wherein the plurality of sensors are mounted to the exterior of the elongated medical device proximate to a distal end of the elongated medical device (Tom, Fig. 8, the sensors are annular electrode ring 84 and segmented electrode 87),  wherein each of the plurality of sensors is configured to receive the transmitter signal when an external force is applied to the force sensing element (Tom, ¶[0049]).
Regarding claim 22, Tom teaches that each of the plurality of sensors surrounds a portion of the elongated medical device (Tom, Fig. 8, ¶[0047]).  
Regarding claim 23. The force sensing element of claim 17, further comprising an electronic control unit (ECU), wherein the ECU is configured to receive sensor signals measuring the force exerted by tissue on the force sensing element (Tom, Fig. 1, ¶[0022], signal processing 56). Tom does not explicitly state that all data goes to the same signal processing unit. However, it would have been obvious to one having ordinary skill in the art that if only one processing unit is connected to the device, all data will be sent there, from all of the plurality of sensors.
Regarding claim 24, Tom teaches a system, comprising: a plurality of force sensing elements, each of the plurality of force sensors comprising a transmitter plate configured to transmit a transmitter signal when external force is applied to the force sensing element (Tom, Fig. 8, ¶[0050], elastomer members 88a and 88b are the force sensing elements); and a plurality of sensors, wherein the plurality of sensors are mounted to the exterior of the elongated medical device proximate to a distal end of the elongated medical device (Tom, Fig. 8, ¶[0048-49] annular electrode ring 84, ¶[0050], segmented electrode 87), wherein each of the plurality of sensors is configured to receive the transmitter signal when an external force is applied to the force sensing element (Tom, ¶[0049], when a force is applied, the sensors register a signal and display it to the user); and an electronic control unit (ECU), wherein the ECU is configured to receive sensor signals measuring a force exerted by tissue on each of the plurality of sensors for each of the plurality of force sensors (Tom, Fig. 1, ¶[0022], signal processing 56). Tom does not explicitly state that all data goes to the same signal processing unit. However, it would have been obvious to one having ordinary skill in the art that if only one processing unit is connected to the device, all data will be sent there, from all of the plurality of sensors.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Tom, in view of Schweitzer et al. (US Patent Application Publication 2014/0276078), hereinafter Schweitzer.
Regarding claim 7, Tom does not teach irrigation channels. Schweitzer teaches a device with a force-sensing element that has a tip comprising one or more irrigation channels in the tip connected to a plurality of openings on a surface of the tip (Schweitzer, ¶[0037]). It would have been obvious to one having ordinary skill in the art to include irrigation channels in the tip in order to cool the tissue as stimulation is applied.

Claims 15-29 are rejected under 35 U.S.C. 103 as being unpatentable over Tom in view of Heimbecher et al (US Patent Application Publication 2014/0364848), hereinafter Heimbecher.
Regarding claim 15, Tom teaches a force sensing element for an elongated medical device comprising a tip and a catheter shaft (Tom, Fig. 1), the force sensing element comprising: a transmitter plate configured to transmit a transmitter signal when external force is applied to the force sensing element (Tom, Fig. 8, the force sensing elements are elastomeric elements 88a and 88b, ¶[0050]) and a plurality of sensors, wherein the plurality of sensors are mounted to the exterior of the elongated medical device proximate to a distal end of the elongated medical device (Tom, Fig. 8, the sensors are annular electrode ring 84 and segmented electrode 87),  wherein each of the plurality of sensors is configured to receive the transmitter signal when an external force is applied to the force sensing element (Tom, ¶[0049]). Tom does not teach that the plurality of sensors are mounted on an exterior wall of the catheter shaft. Heimbecher teaches an elongated medical device with a force sensing element that comprises a plurality of sensors mounted on an exterior wall of the catheter shaft (Heimbecher, Figs. 8 and 22, catheter 132 has sensors 134 mounted on an exterior wall, ¶[0086], ¶[0088] multiple sensor perpendicular or longitudinally spaced along the catheter, and transmitting signals, ¶[0089], and possibly spaced with gaps along the catheter, ¶[0111], Fig. 20). It would have been obvious to one having ordinary skill in the art to mount the sensors on an exterior wall of the catheter shaft in order to provide multiple locations of sensing along the length of the catheter, not just at the moveable tip. 
Regarding claims 16, and 25, Tom teaches that the first and the second plurality of sensors are capacitive sensors (Tom, ¶[0054], the pressure transducer may respond to deflection by varying capacitance rather than resistance, sandwiching a dielectric between two electrodes).  
Regarding claims 17, and 26, Tom teaches that the device comprises a filler material positioned between the transmitter and the first and the second plurality of sensors to form a dielectric layer, and wherein the transmitter signals, received by the first and the second plurality of sensors, are indicative of a capacitance between the transmitter and each of the respective sensors (Tom, Fig. 5, non-conducting insulating layer 34 is the filler material with dielectric properties; ¶[0027]; ¶[0054]; the sensors are at either side of the insulating material).  
Regarding claims 18, and 27, Tom teaches that the first and the second plurality of sensors are resistive sensors (Tom, Fig. 5, ¶[0049-0050], measure resistance).  
Regarding claims 19, and 28, Tom teaches that the device comprises a filler material positioned between the transmitter and the first and the second plurality of sensors to form a resistive layer, and wherein the transmitter signals, received by the first and the second plurality of sensors, are indicative of a resistance between the transmitter and each of the respective sensors (Tom, Fig. 5, non-conducting insulating layer 34 is the filler material; ¶[0027]; the sensors are at either side of the insulating material, ¶[0046], ¶[0049-0050], resistance may be measured to calculate pressure).  
Regarding claims 20, and 29, Tom teaches that the force sensing element comprises a filler material positioned between the transmitter and the first and the second plurality of sensors to form a conductive layer, and wherein the transmitter signals, received by the first and the second plurality of 18WO 2018/163129PCT/IB2018/051577 sensors, are indicative of a conductance between the transmitter and each of the respective sensors (Tom, ¶[0027]; both a conductive and a non-conductive material may be used between the conducting surfaces, therefore conductance is also measured between the transmitter and the sensors).
Regarding claim 21, Tom teaches that the ECU is further configured to measure the external force exerted on the tip, wherein the external force measured comprises a magnitude and a direction (Tom, ¶[0039], ¶[0023], pressure, which is an external force having a magnitude, and pressure contact angle, which is a direction, are sensed and provided to the user).  
Regarding claim 22, Tom teaches that each of the plurality of sensors surrounds a portion of the elongated medical device (Tom, Fig. 8, ¶[0047]).  
Regarding claim 23. The force sensing element of claim 17, further comprising an electronic control unit (ECU), wherein the ECU is configured to receive sensor signals measuring the force exerted by tissue on the force sensing element (Tom, Fig. 1, ¶[0022], signal processing 56). Tom does not explicitly state that all data goes to the same signal processing unit. However, it would have been obvious to one having ordinary skill in the art that if only one processing unit is connected to the device, all data will be sent there, from all of the plurality of sensors.
Regarding claim 24, Tom teaches a system, comprising: a plurality of force sensing elements, each of the plurality of force sensing elements comprising a transmitter plate configured to transmit a transmitter signal when external force is applied to the force sensing element (Tom, Fig. 8, ¶[0050], elastomer members 88a and 88b are the force sensing elements); and a plurality of sensors, wherein the plurality of sensors are mounted to the exterior of the elongated medical device proximate to a distal end of the elongated medical device (Tom, Fig. 8, ¶[0048-49] annular electrode ring 84, ¶[0050], segmented electrode 87), wherein each of the plurality of sensors is configured to receive the transmitter signal when an external force is applied to the force sensing element (Tom, ¶[0049], when a force is applied, the sensors register a signal and display it to the user); and an electronic control unit (ECU), wherein the ECU is configured to receive sensor signals measuring a force exerted by tissue on each of the plurality of sensors for each of the plurality of force sensors (Tom, Fig. 1, ¶[0022], signal processing 56). Tom does not explicitly state that all data goes to the same signal processing unit. However, it would have been obvious to one having ordinary skill in the art that if only one processing unit is connected to the device, all data will be sent there, from all of the plurality of sensors. Tom does not teach that the plurality of sensors are mounted on an exterior wall of the catheter shaft. Heimbecher teaches an elongated medical device with a force sensing element that comprises a plurality of sensors mounted on an exterior wall of the catheter shaft (Heimbecher, Figs. 8 and 22, catheter 132 has sensors 134 mounted on an exterior wall, ¶[0086], ¶[0088] multiple sensor perpendicular or longitudinally spaced along the catheter, and transmitting signals, ¶[0089], and possibly spaced with gaps along the catheter, ¶[0111], Fig. 20). It would have been obvious to one having ordinary skill in the art to mount the sensors on an exterior wall of the catheter shaft in order to provide multiple locations of sensing along the length of the catheter, not just at the moveable tip. 

Response to Arguments
Applicant’s arguments, with respect to the rejections under 35 USC 112 have been fully considered and are persuasive in the light of the applicant’s amendments.  The rejection of claims 24-29 under 35 USC 112 has been withdrawn. 
Applicant's arguments filed 9/21/2022 have been fully considered but they are not persuasive. 
Regarding the applicant’s argument that Tom’s sandwich regions do not constitute multiple transducer arrays, the application does not state that the arrays must be on different substrates. Furthermore, paragraph 43 of Tom’s disclosure teaches a top film and a bottom film, which is two mylar films, each of which has a semiconductive ink layer, and each of which constitutes a different array. One having ordinary skill in the art would have combined the embodiments of Tom in order to measure angles of bending by measuring different pressures at different bending areas, with a 1:1 correspondence between upper and lower pressure electrodes; the examiner interprets ¶[0046] to mean that there are three separate sandwiches, that is, corresponding distal and proximal electrode patches from two separate arrays. The gap between the layer constitutes the longitudinal offset. 
Regarding the applicant’s argument that Tom does not teach a plurality of sensors mounted to the exterior of the medical device, the grounds of rejection have been updated to include the mounting on the exterior wall of a catheter shaft.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin M Piateski whose telephone number is (571)270-7429. The examiner can normally be reached 9 AM - 5 PM, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Erin M Piateski/Primary Examiner, Art Unit 3792